Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The primary reasons for allowance are noted below, in underline, in independent claim 1 (while only claim 1 is shown, independent claims 6 and 13 contain similar limitations):

An expansion tank arrangement of a cooling circuit, the expansion tank arrangement comprising:
an expansion tank having a housing with an internal volume configured to receive a cooling fluid;
a fluid connection configured to connect the expansion tank to the cooling circuit for supplying the cooling fluid; and
a pneumatic connection configured to connect the expansion tank to a pneumatic supply device for pressurizing the expansion tank with a pneumatic medium using a pneumatic supply line,
wherein a valve configured to influence the pressurization of the expansion tank is in the pneumatic supply line between the expansion tank and the pneumatic supply device, and
wherein the valve is configured to prevent a pressure drop in the expansion tank.

The closest prior art is considered to be Wikstrom (US Pub No 2015/0345365); see the previous rejection of 2 June 2022. However, the newly amended limitation (noted above) is sufficient to set the instant application apart from the prior art; especially in view of the persuasive arguments of 18 August 2022 and the teachings of Wikstrom in Paragraph 0026 describing the operation of the valve that was previously considered to be analogous to the valve of the instant application.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB M AMICK whose telephone number is (571)272-5790. The examiner can normally be reached Core Hours 10-6 M-F (First Fridays Off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB M AMICK/Primary Examiner, Art Unit 3747